Citation Nr: 0311592	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 2000 to January 
2001 and had unverified periods of active duty for training 
in the National Guard.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  


FINDING OF FACT

A low back disability manifested by minimal circumferential 
disc bulge at L4-L5 and broad-based posterior bulging disc at 
L5-S1 was incurred during the veteran's active service.  

CONCLUSION OF LAW

Service connection for low back disability manifested by 
minimal circumferential disc bulge at L4-L5 and broad-based 
posterior bulging disc at L5-S1 is warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for a low back disability.  No further assistance 
in developing the facts pertinent to the issues is required.

It is noted that the Board undertook additional development 
of the evidence in this case pursuant to 38 C.F.R. 
§ 19.2(a)(2).  Since undertaking the development, the United 
States Court of Appeals for the Federal Circuit (Court) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated 38 C.F.R. §19.9(a)(2), and 38 C.F.R. 
§ 19.9(a)(2)(ii).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, 7316 
(Fed. Cir. May 1, 2003).  The Board no longer has authority 
to decide claims based on new evidence that it develops or 
obtains without obtaining a waiver from the appellant of the 
right to have new evidence initially considered by the RO.  
No waiver has been obtained in this case.  The Board's 
consideration of the case without prior remand to the RO for 
initial consideration of new evidence is not prejudicial to 
the veteran as the Board's decision represents a full grant 
of the benefit sought on appeal.  


II.  Service connection

The veteran seeks service connection for a low back 
disability as a result of an injury incurred during active 
service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

The service medical records include a November 2000 Statement 
of Medical Examination and Duty Status which shows that the 
veteran was treated for neck and lower back pain after a fall 
in October 2000.  It was indicated that he fell from the top 
of a vehicle and hit his left upper buttocks.  The diagnosis 
was indicated to be cervical strain.  

VA outpatient records include a June 2002 report of 
computerized tomography (CT) scan of the lumbar spine.  The 
impressions included muscle spasm, minimal circumferential 
disc bulge at L4-L5 and broad-based posterior bulging disc at 
L5-S1.  

On VA examination in April 2003, the examiner indicated that 
the claims file, including the service medical records, was 
reviewed.  The veteran reported constant low back pain, 
radiating to the left hip.  He also complained of stiffness 
and numbness of the left lower extremity.  The examiner noted 
that the veteran had evidence of trauma when falling from a 
height of approximately five to six feet landing on the 
buttocks and back.  It was noted that he had complaints of 
back and neck pain.  The examiner referred to the June 2002 
results of CT scan and opined that it was at least as likely 
as not that the lumbar bulging disc was associated with the 
fall in the military service.  

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
that the veteran's claim for service connection for a low 
back disability.  The service medical records show that the 
veteran was treated for back pain after a fall from a vehicle 
during his active service.  The medical evidence includes the 
opinion of VA examiner in 2003 concluding that the veteran's 
lumbar bulging disc was related to the fall in service.  
There is no medical evidence to refute this conclusion and 
the Board finds that service connection is warranted for a 
low back disability manifested by minimal circumferential 
disc bulge at L4-L5 and broad-based posterior bulging disc at 
L5-S1.




(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability manifested by 
minimal circumferential disc bulge at L4-L5 and broad-based 
posterior bulging disc at L5-S1, is granted.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

